CLOPTON, J.'
It may be regarded as settled by our decisions, that counties are auxiliary political or governmental agencies. The court of county commissioners exercises a quasi legislative authority in respect to the public highways; and the county, independent and exclusive of statutory liability, is not responsible for the manner in which the authority may be exercised. — Barbour County v. Brinson, 36 Ala. 362; Askew v. Hale County, 54 Ala. 639. The county commissioners may contract for the erection of a bridge, with a guaranty by bond, or otherwise, that it shall continue safe for the passage of travelers, and other persons, for a stipulated time. In such case, any person injured, in person or property, by a defect in such bridge, before the expiration of such period, may sue in his own name, on the bond, or other guaranty, and recover damages for the in jury. No liability is imposed on the county for an injury occurring during the stipulated time, when the statutory guaranty has been taken; but if it has not been taken, or the period has expired, a person, sustaining injury because of a defect in the bridge, may sue and recover damages of the county. — Code, § 1692. The effect and operation of the statute are to devolve on the county the legal duty to keep such bridge in a safe condition, either when no guaranty 'has been taken or after -the stipulated time has expired. The liability of the county in such case is not controverted; but it is insisted, that there is evidence tending to show, that the liability had terminated before the occurrence of the injury sued for, which evidence was withdrawn from the consideration of the jury by the charge of the court.
The bridge in question was erected by contract in 1866, the contractor agreeing to keep it in repair during a period of five years. The evidence is conflicting as to a guaranty having been taken. The injury complained of occurred in 1883, being after the expiration of the stipulated period. In 1874, the bridge being very much decayed, and unfit for use, was repaired by contract with the county commissioners, some of the old timbers .being used in repairing; and in 1880 and 1883, other small appropriations were made for work done on the bridge.
*207The liability of a county for damage, caused by a defect in a bridge erected by contract, commences on a failure to take a guaranty, or if taken, at the expiration of the time; and the lengths of time such liability shall continue is not fixed or limited by the statute. The statute contemplates, that a necessity might arise for erecting bridges by contract, over streams, crossed by a public road, which would be requisite to its convenient and safe use, and which could not be erected by the overseer of the road, with the labor and means furnished him by the statutes. Such bridge constitutes a part of the public highway. A public road, once legally established, continues as such, until discontinued by the court of county commissioners in the manner provided by statute. While no liability is imposed on the county for a failure to keep other parts of the public road in proper condition, when a bridge is erected by contract, as a part of such road, it is the intention and policy of the statute, on account of the increased danger, to afford redress, for injuries caused by defects in such bridge, either against the contractor or the county; and the liability of the county, having once arisen, is co-existent with the reason and policy of such protection. ' It continues so long as such bridge is connected with, and constitutes a part of an established public road.
When a bridge becomes decayed and unfit for use, the count}' commissioners may, by contract, erect a new bridge, and by a guaranty, secure the county against liability for a time ; or they may undertake to repair the existing decayed bridge. In repairing, they may adopt such mode as may be - deemed advisable — by contract or otherwise; but whatever mode be adopted, the county is responsible for the manner in which the duty is performed. Neither the order of the court in 1871, nor any order previously or subsequently made, contemplates or purports to authorize a contract for the erection of another bridge; but only for repairing the one previously erected. Neither can the county be discharged from liability by devolving the duty to repair on the overseer or the road. All the orders and proceedings of the court of county commissioners, respecting the bridge, recognize and treat it as the same bridge, originally erected by contract; and after such orders and proceedings, and such successive repairs, the county -will not be permitted to avoid liability, by saying, that in repairing, a new bridge was virtually erected.
There is no error in the rulings or charge of the court.
Affirmed.